Decree affirmed. This is a petition under G. L. c. 31, § 47E, by employees of the Cambridge Welfare Department seeking to be paid in accordance with successive welfare compensation plans promulgated by the Welfare Compensation Board of the Commonwealth. They appeal from a final decree entered upon a case stated adjudging G. L. c. 31, §§ 47C, 47D and 47E, and the welfare compensation plans not applicable to the respondent ciiy. Prior to the enactment of G. L. c. 31, §§ 47C and 47D (St. 1941, c. 402), and thereafter until 1961, the employees of the Cambridge Welfare Department were subject to the Civil Service law and were compensated in accordance with salary classification plans approved by the Civil Service Commission. General Laws e. 31, § 47C, was designed to afford a merit system to welfare employees in municipalities not otherwise subject to G. L. c. 31. This did not include Cambridge. The addition to c. 31 of the General Laws of § 47E, by St. 1951, c. 537, provided for step rate increases for persons “holding positions referred to in section forty-seven C.” Neither this addition, nor a 1961 amendment to it which abolished the necessity for local acceptance, concerned the Cambridge welfare employees. In the absence of clear and precise legislation requiring a contrary result, we conclude that §§ 47C, 47D and 47E of c. 31 of the General Laws were not applicable to Cambridge and there was no error. Albernaz v. Fall River, 346 Mass. 336, 341.